Citation Nr: 1605367	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-03 957	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than June 26, 2007, for the grant of service connection for lumbar spine degenerative joint disease (DJD).

2.  Entitlement to an effective date earlier than June 26, 2007, for the grant of service connection for cervical spondylosis.

3.  Entitlement to an effective date earlier than December 11, 2012, for the award of a separate 30 percent disability rating for left upper extremity peripheral neuropathy associated with cervical spondylosis.

4.  Entitlement to an effective date earlier than December 11, 2012, for the award of a separate 20 percent disability rating for right upper extremity peripheral neuropathy associated with cervical spondylosis.

5.  Entitlement to an effective date earlier than December 11, 2012, for the award of a separate 20 percent disability rating for left lower extremity peripheral neuropathy associated with lumbar spine DJD.

6.  Entitlement to an effective date earlier than December 11, 2012, for the award of a separate 10 percent disability rating for right lower extremity peripheral neuropathy associated with lumbar spine DJD.

7.  Entitlement to an effective date earlier than December 11, 2012, for the award of a separate 20 percent disability rating for neurogenic bladder associated with lumbar spine DJD.

8.  Entitlement to an effective date earlier than December 11, 2012, for the award of a separate 30 percent disability rating for impairment of sphincter control associated with lumbar spine DJD.

9.  Entitlement to an initial disability rating higher than 60 percent prior to December 1, 2002, and higher than 10 percent as of December 1, 2002, for lichen planus involving the fingernails and toenails.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, M.G.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1942 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The March 2012 decision granted service connection for lichen planus affecting the hands and feet and assigned an initial 60 percent disability rating as of January 18, 2002, and an initial 10 percent disability rating from December 1, 2002, forward.  

The December 2012 rating decision granted service connection for lumbar spine DJD and cervical spondylosis, effective June 26, 2007.  The RO also awarded separate disability ratings for neurologic abnormalities associated with the lumbar spine DJD and cervical spondylosis, to include bilateral upper extremity peripheral neuropathy, bilateral lower extremity peripheral neuropathy, neurogenic bladder, and impairment of sphincter control, each effective December 11, 2012.  See General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2015).

The Veteran testified before the undersigned Veterans Law Judge in December 2015.  A transcripts of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim of entitlement to an initial disability rating higher than 60 percent prior to December 1, 2002, and higher than 10 percent as of December 1, 2002, for lichen planus involving the fingernails and toenails is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim for service connection for a low back disorder and neck disorder, and associated neurologic abnormalities, was not received prior to June 26, 2007.  

2.  The December 2012 VA spine examiner identified neurologic abnormalities associated with the Veteran's lumbar spine DJD and cervical spondylosis, to include bilateral upper extremity and bilateral lower extremity peripheral neuropathy, neurogenic bladder, and impairment of sphincter control.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 26, 2007, for the grant of service connection for lumbar spine DJD and cervical spondylosis, and associated neurologic abnormalities, have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400 (2015). 

2.  The criteria for an effective date of June 26, 2007, for the award of separate disability ratings for bilateral upper extremity and bilateral lower extremity peripheral neuropathy, neurogenic bladder, and impairment of sphincter control have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2015); see also 38 U.S.C.A. § 1155 (West 2014); General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that service connection for lumbar spine DJD and cervical spondylosis, and associated neurologic abnormalities, should be granted with an earlier effective date.  Specifically, the Veteran requests an effective date in 1946, when he contends that he first filed a claim for service connection for the disabilities.  He maintains that his claim was never acknowledged by VA.  See December 2015 Transcript of Record at 4-5.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Otherwise, it is the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The terms "claim" or "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA. 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action indicating intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R.  3.1(p), 3.155(a) (2015).   An informal claim must be written and must identify the benefit being sought.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999); Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Veteran is currently service connected for lumbar spine DJD and cervical spondylosis effective from June 26, 2007.  He was assigned separate ratings for the associated neurologic abnormalities set forth above, effective from December 11, 2012.  See General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (1) (Evaluate any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under the appropriate diagnostic code) (2015).

The Veteran's claim for service connection for injuries to his back from an in-service accident was received by VA on June 26, 2007, more than one year after his separation from service in January 1946.  While the Veteran has stated that he filed an earlier claim for service connection for the disabilities on appeal in 1946, a review of the file does not reveal any formal or informal claim (i.e., any communication or action indicating intent to apply for service connection for those disabilities) at any time prior to June 26, 2007.  The Veteran is competent to report that he filed a claim for those injuries in 1946; however, as noted above, a thorough review of the voluminous record failed to reveal that any formal or informal claim was ever previously received.  The Veteran did file several claims in 1946; however, they were for educational assistance, dental treatment, and service connection for an injury of the left leg and left little finger, left fifth finger scar, sinusitis, a nose injury, a left ankle fracture or sprain or left lower extremity scar, and pes planus.  See January 1946 Compensation and Pension Award (granting service-connected pension for chronic sinusitis, left lower extremity scar, and pes planus; denying left finger scar, fever); October 1946 Determination (granting education and training assistance allowance); August 1947 Notification (dental benefits for purposes of outpatient treatment for tooth number 17 granted).  None of the correspondence submitted by the Veteran mentioned a back and/or neck disorder.  While the Veteran did note that some of his service records were destroyed in a fire, these appear to have been records of in-service treatment, not the records from his VA benefits claims file.  

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity of VA's administrative process.  See Mindenhall v. Brown, 7 Vet. App. 271 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  

Here, the presumption of regularity indicates that, if the Veteran had filed a claim for benefits for his back and neck in 1946, this document/claim would have been associated with his file, in the regular course of business and following VA's regular processes.  See Fithian v. Shinseki, 24 Vet. App. 146, 150-51 (2010).  The Veteran's assertion that he submitted a claim for service connection in 1946 is not sufficiently clear evidence to rebut the presumption of regularity.

Further, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone cannot be construed as a claim for service connection.  MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed. Cir. 2006).  See also Brannon, 12 Vet. App. at 35 (holding that 'the mere presence of medical evidence does not establish an intent on the part of the Veteran to seek secondary service connection for the psychiatric condition'); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Rather, the Federal Circuit found that 'a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability.'  MacPhee, 459 F.3d at 1327; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim 'when such reports relate to examination or treatment of a disability for which service-connection has previously been established ').  Accordingly, merely seeking treatment for a disability does not establish a claim, to include an informal claim, for service connection.  Thus, any records of treatment prior June 26, 2007, cannot, by themselves, constitute a claim for service connection for a back and/or neck disorder.  

As the date of claim for service connection for a low back and neck disorder (and any associated neurologic abnormalities) is June 26, 2007, and the Veteran was granted service connection for those disabilities effective June 26, 2007, no earlier date may be assigned for the award of service connection.  See 38 C.F.R. § 3.400.  Thus, the appeal of the effective date assigned for those disabilities must be denied as a matter of law, and the benefit-of-the-doubt rule does not apply.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law); see also 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

The Veteran is, however, entitled to an earlier effective date for the award of separate ratings for his bilateral lower and upper extremity peripheral neuropathy, neurogenic bladder, and impairment of sphincter control-back to June 26, 2007, his date of claim for injuries to his back from an in-service motor vehicle accident, to include any associated neurologic abnormalities.  He is competent to report having experienced symptoms of bilateral lower and upper extremity peripheral neuropathy, neurogenic bladder, and impairment of sphincter control as of June 26, 2007, and his reports are credible and entitled to great probative weight.  See December 2015 Statement (reporting complaints of neck pain starting at base, traveling up to base of skull, noted as associated with back and leg pain in February 1997; complaints of pain in neck, mild tingling, numbness, and burning sensation in January 2005; and complaints of tingling sensation in feet, finding of diminished protective sensation, and diagnosis of advanced neuropathy in February 2007); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Contemporaneous records also confirm the Veteran's reports of symptoms as of June 26, 2007, and the December 2012 VA spine examiner confirmed that the Veteran's reported symptoms, i.e., neurologic abnormalities, were associated with his service-connected cervical and lumbar spine disabilities.  See January and February 2002 VA Treatment Records (complaining of increasing neck pain, stiffness, and numbness without radiation, noting lower extremity symptoms that do not correlate with vascular problems); May 2002 VA General Examination (reporting increasing pain in bilateral hands and feet, continuing pain in bilateral lower extremities below the knees, some lower extremity paresthesias, and nightly nocturia); February 2006 VA Treatment Records (noting prior sensory foot examination); October 2006 VA Treatment Records (listing fecal incontinence as an active problem); December 2012 VA Spine Examiner (relating bilateral upper and lower extremity peripheral neuropathy and bladder and sphincter impairment to the Veteran's service-connected cervical and lumbar spine disabilities).  Thus, as the associated neurologic abnormalities were present at the time of the filing of the claim for service connection for a back and neck disorder on June 26, 2007, an effective date of June 26, 2007 is warranted.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist in developing a claim for benefits.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Because the issue of entitlement to an earlier effective date of service connection stems from a granted claim for service connection for cervical and lumbar spine disabilities, the issue of whether there was adequate VCAA notice is moot-the purpose of such notice was fulfilled with the grant of service connection.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, because the issue of entitlement to an earlier effective date turns on the application of law rather than the weighing of facts that are in dispute, further notice or assistance is not warranted.  See 38 C.F.R. § 3.159(d); see also Mason v. Principi, 16 Vet. App. 129, 132 (2002) (holding that the VCAA does not apply when the law rather than the evidence is dispositive).  Moreover, the Board is granting earlier effective dates for the other disabilities on appeal to the extent allowed by law.  Accordingly, no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

Finally, at his hearings, the Veteran had an opportunity to provide testimony in support of his claim, and his testimony was facilitated by questioning from the undersigned and his representative.  The undersigned explained the issue on appeal and elicited testimony from the Veteran regarding the date of submission of his claim for service connection.  The Veteran did not raise any new issues at the hearing, and there is no indication that any outstanding evidence might exist that would provide additional support for the claim.  In this regard, as discussed above, the evidence clearly shows that his initial claim for service connection for back and neck injuries related to a motor vehicle accident was received on June 26, 2007, and no earlier.  Given this, in addition to the Veteran's testimony at the hearing and the evidence in the claims file, the "clarity and completeness of the hearing record [is] intact" and there is no prejudicial error concerning the hearing officers' duties under § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488, 498 (2010) (holding that the rule of prejudicial error applies to compliance with the hearing officer's duties under § 3.103(c)(2)).

ORDER

Entitlement to an effective date earlier than June 26, 2007, for the grant of service connection for lumbar spine degenerative joint disease is denied.

Entitlement to an effective date earlier than June 26, 2007, for the grant of service connection for cervical spondylosis is denied.

Entitlement to an effective date of June 26, 2007, for the award of a separate 30 percent disability rating for left upper extremity peripheral neuropathy associated with cervical spondylosis is granted.

Entitlement to an effective date of June 26, 2007, for the award of a separate 20 percent disability rating for right upper extremity peripheral neuropathy associated with cervical spondylosis is granted.

Entitlement to an effective date of June 26, 2007, for the award of a separate 20 percent disability rating for left lower extremity peripheral neuropathy associated with lumbar spine DJD is granted.

Entitlement to an effective date of June 26, 2007, for the award of a separate 10 percent disability rating for right lower extremity peripheral neuropathy associated with lumbar spine DJD is granted.

Entitlement to an effective date of June 26, 2007, for the award of a separate 20 percent disability rating for neurogenic bladder associated with lumbar spine DJD is granted.

Entitlement to an effective date of June 26, 2007, for the award of a separate 30 percent disability rating for impairment of sphincter control associated with lumbar spine DJD is granted.

REMAND

The Veteran contends that his lichen planus and related skin symptoms have been worse than the current disability ratings reflect.  See December 2015 Transcript of Record at 11-12.

The Veteran was last provided a VA skin examination in December 2012; however, his recent testimony suggests that his condition may have worsened.  During his December 2015 hearing, he reported that his hands and fingers were tender, which made it uncomfortable to touch, feel, and pick up things; that he was taking an oral medication for his skin symptoms; and that his chest, arms, and hands were affected.  See December 2015 Transcript of Record at 12, 16-17.  VA should provide the Veteran a new VA skin examination on remand.  Efforts should also be undertaken to ensure that his complete VA treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to the Veteran's complete VA treatment records related to any skin problems, dated from January 2002 forward.

2.  Thereafter, schedule the Veteran for a VA skin examination.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.

The examiner should carefully review the Veteran's treatment records and indicate - if and for what periods/durations of time since December 2002 - the Veteran required any systemic therapy such as corticosteroids or other immunosuppressive drugs for treatment of his lichen planus involving his fingernails and toenails.

3.  Finally, after completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


